DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 07/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 depends from the method of claim 1 and requires the catalyst produced by claim 1 to satisfy the claimed equation of “0 ≤ T2/Tl ≤ 0.80.” Claim 11 defines T1 and T2 as the amounts of α-Fe2O3 crystal structure in the catalyst prepared of claim 1 and 2, 
Additionally, claim 11 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As mentioned above, claim 11 depends from claim 1, yet it excludes the process of supplying inert gas or air from the claim which is required a step of supplying inert gas or air. 
Applicant may cancel claim 11, amend it to place it in proper dependent form, rewrite it in independent form, or present a sufficient showing that claim 11 complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al. (US 2010/0121123).
Regarding claims 1-3 and 5-11, Chung teaches a process of making zinc ferrite catalyst, the process includes preparing aqueous zinc and iron III precursors, such as zinc chloride and iron chloride hexahydrate in water, (“aqueous precursor solution”), 
The co-precipitation took place under room temperature and Chung does not teach any special setup, such as vacuum or inert gas, for said process. Thus, one of ordinary skill in the art would have understood that air was supplied during, after or from during till after the co-precipitation step was completed. See Id.
Because the process of claim 1 is anticipated by the teachings of Chung, therefore the resulting zinc ferrite must necessarily have the same composition and properties. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2010/0121123) in view of Pengzhi et al. (CN 103740365 A). Machine translation of the Chinese document was relied on for purposes of citation, a copy of which is attached to this office action. 
claim 4, the teaching of Chung are as set forth above. Chen is silent with regards to the claimed step of “injecting nitrogen (N2) gas into the coprecipitation solution … during agitating the coprecipitation solution.” 
Pengzhi teaches a process of making zinc ferrite where the process includes a step of mixing zinc chloride with iron III chloride to produce a mixed solution. The mixed solution is then poured into sodium hydroxide to form the reaction solution. The reaction solution is then boiled, aged, then centrifuged. See examples, ¶¶0017-20 and 0045-48, amongst others. 
As with the boiling of any liquid in open space, as is the case in both Chung and Pengzhi, bubbles circulate through the liquid. Thus, in the case of Pengzhi, the step of boiling the reaction solution, which contains the precursors and the sodium hydroxide, injects air into the solution. Regarding the claimed term “injecting,” the instant specification is devoid of any special definition for this term, and thus is giving the term its broadest reasonable interpretation. That is, to use any form of force to introduce something into another thing. In this case, the force used to introduce the bubbles of air into the reaction solution is the force of boiling, i.e., heat. 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Chung by boiling Chung’s mixed solution as taught by Pengzhi to improve the reaction between the constituents of the mixed solutions (see, “reaction solution” of Pengzhi).
Still, the boiling step of Pengzhi injects air into the reaction solution whereas the claim requires the injection of N2 gas. Since air includes nitrogen gas, this limitation is met. Moreover, a person of ordinary skill in the art would have found injecting other non-reductive gases to the Chung’s mixed solution obvious to try to effectuate the improvement sought. As such, the claimed invention is rendered obvious over the teachings of the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAYTHAM SOLIMAN whose telephone number is (571)270-7192.  The examiner can normally be reached on M-F 8:00-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAYTHAM SOLIMAN/             Primary Examiner, Art Unit 1736